Citation Nr: 0331044	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability (traumatic arthritis, residual of bimalleolar 
fracture), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to August 
1982.

This case comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a 
remand is in order to ensure full and complete compliance 
with the enhanced duty to notify and duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].

The issue currently on appeal was pending as of the date of 
passage of the VCAA, November 9, 2000.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that all provisions of the VCAA are potentially applicable 
to claims pending on the date of the law's enactment, and 
that concerns of fundamental fairness and fair process 
demand further development and readjudication under the VCAA 
by the lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The Court in Holliday stated further that even assuming that 
it could divine in the first instance on the particular 
facts of a particular case that no amount of additional 
evidence could change an adverse outcome, it could not 
obviate in the first instance the requirement for VA to 
provide notice to the claimant as to what was required for a 
claim to be successful under the VCAA's newly-created duty-
to-notify provisions, 38 U.S.C. §§ 5102(b), 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [when 
VA receives substantially complete application for benefits, 
it has obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the 
claim]; see also Charles v. Principi, 16 Vet. App. 370, 373-
374 (2002).

As part of its duty to notify, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  In this case, no such 
notice was provided by the RO to the veteran with respect to 
the currently pending claim.

For purposes of attempting to remedy an error such as 
described above, the Board was previously authorized to 
provide notice of the VCAA on its own initiative.  However, 
on May 1, 2003, while this case was still pending review at 
the Board, the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) (the DAV case).

Thus, if, as here, the record has a procedural defect with 
respect to the notice required under the VCAA, this may no 
longer be cured by the Board.

Further, the Board notes that more recent judicial precedent 
has addressed the notification requirements of the VCAA.  
Specifically, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (the PVA case), the Federal Circuit invalidated 
the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found in the PVA case that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  A similar conclusion was 
reached in the DAV case cited above.  Therefore, since this 
case is being remanded, the agency of original jurisdiction 
must take this opportunity to inform the veteran that a full 
year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed, 
including providing the veteran with 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claim on appeal and the 
evidence, if any, that VBA will obtain 
for him.

2.  Thereafter, VBA must readjudicate 
the issue on appeal, with consideration 
of all additional evidence and argument 
received since issuance of the February 
2002 statement of the case.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


